          Case 1:19-cv-01374-MKV Document 50 Filed 06/10/20 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 6/10/2020
 MANUEL PIMENTEL,

                            Plaintiff,

                     -against-                                   1:19-cv-1374 (MKV)

 615 W. 176TH ST. LLC, and CHONG S.                                     ORDER
 PIPER,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In a letter dated April 22, 2020, Defendants informed the Court that the parties reached a

settlement in principle. [ECF #47]. In an Order dated April 29, 2020, the Court explained that,

because Plaintiff’s complaint asserts a claim under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., judicial approval is required before settlement, see Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), and the Court directed the parties to

submit a copy of their proposed settlement and a joint letter to the Court explaining why their

proposed settlement is fair and how much of the proposed settlement Plaintiff’s attorney shall be

seeking as fees [ECF #48]. On May 29, 2020, counsel for Plaintiff filed a copy of the proposed

settlement, the joint fairness letter from the parties, and copies of the retainer agreement and bill

from Plaintiff’s counsel [ECF #49, 49-1, 49-2, 49-3].

       The Court has carefully reviewed the parties’ submissions, and the Court finds that the

proposed settlement is fair and reasonable. “In deciding whether to approve a stipulated

settlement, the Court must scrutinize the settlement for fairness.” Boucaud v. City of New York,

No 07-cv-11098 (RJS), 2010 WL 4813784, at *1 (S.D.N.Y. Nov. 16, 2010). Specifically, the

Court must consider the following factors:
         Case 1:19-cv-01374-MKV Document 50 Filed 06/10/20 Page 2 of 2



       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.

Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). The Court

has considered Plaintiff’s alleged damages and possible recovery, as well as the challenges he

would face if this case were to proceed to trial. The Court notes that the parties participated in

mediation and engaged in a meaningful exchange of information and documents. The Court

finds that the proposed settlement “is the product of arm’s-length bargaining between

experienced counsel.” Id. Accordingly, IT IS HEREBY ORDERED that this action shall be

dismissed with prejudice. See Fed. R. Civ. P. 41. This Court retains jurisdiction to enforce the

terms of the settlement agreement.

       IT IS FURTHER ORDERED that attorneys’ fees in the amount of $9,553.45 and costs of

$1,010.15 are approved.

       IT IS FURTHER ORDERED that the fairness hearing that was scheduled to take place on

June 18, 2020 at 11:30 AM is cancelled.

SO ORDERED.
                                                      _________________________________
Date: June 10, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
